PER CURIAM:
Russell Lee Ebersole appeals the district court’s order denying his motion for the preparation of a transcript at government expense. We have reviewed the record and find no reversible error. Accordingly, we deny Ebersole’s motions for a certificate of appealability and for a stay and dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.